DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 07/05/2022 in which claims 16-35 are pending. Claims 1-15 were canceled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 07/05/2022 with respect to amended independent claim 16 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Based on Applicant’s amendment to claim 29, the claim objection previously set in the Final Office Action mailed on 04/04/2020 has been withdrawn. The claims 16-35 have not overcome the claim rejections.
Claims 16-35 are pending.
Claims 1-15 were canceled.

Response to Arguments
Regarding amended independent claim 16, Applicant argues that Wang does not teach or suggest “identify a triggering event for power saving to report at least one of: preference information associated with a maximum bandwidth for power saving, or preference information associated with a maximum value of a number of layers for power saving” and “transmit, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the maximum bandwidth, or the preference information associated with the maximum value of the number of layers” because the parameters including the maximum number of data layers of Wang are parameters configured by the network, not information in which the UE informs the network node of its preference information. 
Examiner respectfully disagrees. As discussed in the Advisory Action mailed on 06/20/2022, Wang recites in paragraph [0030] “In accordance with various aspects and embodiments of the subject disclosure, a UE can indicate (e.g., using RRC signaling) that it is in a “power saving mode” to the network to request or determine the activation of reduced physical layer procedures (with reduced performance). Once a battery's charge has dropped to a certain threshold (dipped below a certain threshold, decreased below a threshold, transitions a threshold level of charge, etc.), the operating system module of the UE, or a module at the general application layer of the UE, can facilitate the sending of a message to the network (e.g., to the network node) to inform that it is entering a power saving mode. Following such signaling, network and UE can negotiate and hand-shake on the details of the reduced procedures. Several example embodiments can enable the activation of the reduced physical layer procedures, with differences in the embodiments primarily related to which device (e.g., the UE or the network node) determines the reduced physical layer procedures, which physical layer procedures are to be reduced, and the details of the reduced procedures to be implemented.” This shows that the UE identifies when the battery’s charge drops to a certain threshold to enter a power saving mode, which is interpreted as the claimed “identifying a triggering event for power saving mode to report at least one of”. Wang further discloses that different embodiments are related to which device, the UE or the network node, determines the reduced physical layer procedure, which physical layer procedure are to be reduced, and the details of the reduced procedures to be implemented.
Wang discloses in Fig. 3 and paragraph [0031] “the UE can at stage 305 determine a reduced group of physical layer operating capabilities smaller than a current group of physical layer operating capabilities (the current group being associated with the non-battery saving mode)… Example embodiments of reduced physical layer procedures (e.g., carrier aggregation related procedure, carrier dual connectivity related procedure, and higher layer related procedure, etc.), in accordance with various aspects and embodiments of the subject disclosure, are described further below, including with respect to FIG. 6 and its accompanying text. After determining its capabilities (e.g., determining the reduced group of physical layer operating capabilities), the UE can facilitate transmitting a second notification informing the network device of the reduced group of physical layer operating capabilities. Referring to FIG. 3 for example, in response to the inquiry signal, the UE can, at transaction (4) report its capability as a sub-set of its full capabilities (some of which are described below with reference to FIG. 6), wherein the UE capabilities are implementable by the UE”. 
Wang’s Fig. 3 shows an embodiment where the UE determines (305) the reduced physical layer operating capabilities and transmits the reduced capabilities to the network node (transaction 4). Wang’s Fig. 5 and paragraph [0040] also show an embodiment where the UE transmits to the network node device a signal comprising a recommendation of first physical layer communications procedures fewer in number than second physical layer procedures that are applicable to the standard power mode of operation. Wang further discloses in paragraphs [0046] and [0048] that the reduced physical layer procedures include the reduction of bandwidth, number of transmission layers, etc. during the battery saving mode (see also Wang paragraph [0054]). Therefore, Wang discloses that the reduced capabilities are determined by the UE and transmitted to the network node in a signal comprising the determined reduced physical layer capabilities during the battery saving mode of the UE.

Regarding amended independent claim 16, Applicant argues that Wang does not disclose “preference information associated with a maximum bandwidth for power saving” and “preference information associated with a maximum value of a number of layers for power saving”, because Wang merely discloses that the bandwidth can be reduced and a reduction in the number of MIMO transmission layers.
Examiner respectfully disagrees. As discussed above, Wang discloses that the UE determines (305) the reduced physical layer operating capabilities and transmits the reduced capabilities to the network node (transaction 4) in a signal comprising a recommendation of first physical layer communications procedures fewer in number than second physical layer procedures that are applicable to the standard power mode of operation. The reduced capabilities include the reduced bandwidth, reduced number of transmission layers, etc. during the battery saving mode. Therefore, Wang discloses “preference information associated with a maximum bandwidth for power saving” and “preference information associated with a maximum value of a number of layers for power saving”.

Thus, based on the prior arts of 3GPP Intel and Wang, the amended independent claim 16 is rendered unpatentable. Independent claims 23 and 29 recite similar distinguishing features as claim 16 presented above, therefore are rendered unpatentable for at least the same reasons as independent claim 16. As a result the features of the claims are shown by the cited references as set forth below.

Allowable Subject Matter
Claims 22 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 23-27 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel”, in view of Wang et al. (US 2019/0182702), hereinafter “Wang”.

As to claim 16, 3GPP Intel teaches a terminal capable of power saving in a wireless communication system (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, an UE with optimized power consumption in a NR and MIMO system), comprising: 
receive, from the BS, configuration information including a maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH), and 
receive, from the BS, the PDSCH using the maximum number of layers to be used for PDSCH or less than the maximum number of layers to be used for PDSCH based on the configuration information including the maximum number of layers to be used for PDSCH (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers for PDSCH).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 16, a transceiver; and 
at least one processor, the at least one processor configured to: 
identify a triggering event for power saving to report at least one of: 
preference information associated with a maximum bandwidth for power saving, or 
preference information associated with a maximum value of a number of layers for power saving, 
transmit, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the maximum bandwidth, or the preference information associated with the maximum value of the number of layers.

However, Wang teaches a transceiver (Wang, Fig. 10, [0015], [0075], [0079], the UE includes a transceiver to perform wireless communications); and 
at least one processor, the at least one processor configured to (Wang, Fig. 10, [0015], [0075], [0079], the UE includes a processor to control all the operations and functions of the UE): 
identify a triggering event for power saving to report at least one of: 
preference information associated with a maximum bandwidth for power saving (Wang, Fig. 3, [0030]-[0031], Fig. 5, [0040]-[0041], when the battery’s charge has dropped to a certain threshold, the UE transmits a message (transaction 1) to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], the reduced physical layer procedure includes information associated with a reduced bandwidth of the UE during its battery saving mode. The UE provides details and information for the reduced PHY procedure and capabilities to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), or 
preference information associated with a maximum value of a number of layers for power saving (Wang, Fig. 3, [0030]-[0031], Fig. 5, [0040]-[0041], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers. Each antenna transmitting data is a transmission layer. For example, the maximum number of layer is reduced from 8 layer to 1 layer during the UE’s battery saving mode. The UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), 
transmit, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the maximum bandwidth, or the preference information associated with the maximum value of the number of layers (Wang, Fig. 3, [0030]-[0031], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information and capabilities associated with the reduction of a number of MIMO transmission layers and bandwidth of the UE during its power saving mode. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 17, wherein the at least one processor is further configured to: 
transmit, to the BS, power saving capability information including at least one of capability information to report the preference information associated with the maximum bandwidth for power saving, capability information to report the preference information associated with the maximum value of the number of layers for power saving, or a power saving capability indicator.

As to claim 17, Wang teaches wherein the at least one processor is further configured to: 
transmit, to the BS, power saving capability information including at least one of capability information to report the preference information associated with bandwidth for power saving, capability information to report the preference information associated with the number of layers for power saving, or a power saving capability indicator (Wang, Fig. 3, [0030]-[0031], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information and capabilities associated with the reduction of a number of MIMO transmission layers and bandwidth of the UE during its power saving mode. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 18, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 18, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 19, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 19, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 20, wherein the at least one processor is further configured to: 
receive, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH); and 
transmit, to the BS, the PUSCH using equal to or less than the maximum number of layers to be used for PUSCH based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 20, Wang teaches wherein the at least one processor is further configured to: 
receive, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) (Wang, [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH). Fig. 5, [0041], [0051], the network node provides to the UE information regarding accepting or adding new reduced physical layer procedures, which include parameters that specify the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)); and 
transmit, to the BS, the PUSCH using equal to or less than the maximum number of layers to be used for PUSCH based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter. Fig. 5, [0041], [0051], Wang, Fig. 5, [0041], [0051], the network node provides to the UE information regarding accepting or adding new reduced physical layer procedures, which include parameters that specify the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH). The UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the accept or new reduced physical layer procedure information from the network node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 23, 3GPP Intel teaches a base station (BS) for power saving in a wireless communication system (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, a gNB performing an optimized power consumption method with an UE in a NR and MIMO system), comprising: 
transmit, to the terminal, configuration information including a maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH), and 
transmit, to the terminal, the PDSCH using the maximum number of layers to be used for PDSCH or less than the maximum number of layers to be used for PDSCH based on the configuration information including the maximum number of layers to be used for PDSCH (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers for PDSCH).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 23, a transceiver, and 
at least one processor, the at least one processor comprised to: 
receive, from a terminal, a power saving request message including at least one of 
preference information associated with a maximum bandwidth, or 
preference information associated with a maximum value of a number of layers, 

However, Wang teaches a transceiver (Wang, Fig. 11, [0015], [0093], the network node (base station) includes a network adaptor and modem to communicate with other devices), and 
at least one processor, the at least one processor comprised to (Wang, Fig. 11, [0015], [0093], the network node includes a processing unit to control all the operations and functions of the UE): 
receive, from a terminal, a power saving request message including at least one of 
preference information associated with a maximum bandwidth (Wang, Fig. 3, [0030]-[0031], Fig. 5, [0040]-[0041], when the battery’s charge has dropped to a certain threshold, the UE transmits a message (transaction 1) to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], the reduced physical layer procedure includes information associated with a reduced bandwidth of the UE during its battery saving mode. The UE provides details and information for the reduced PHY procedure and capabilities to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), or 
preference information associated with a maximum value of a number of layers (Wang, Fig. 3, [0030]-[0031], Fig. 5, [0040]-[0041], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers. Each antenna transmitting data is a transmission layer. For example, the maximum number of layer is reduced from 8 layer to 1 layer during the UE’s battery saving mode. The UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 24, wherein the at least one processor is further configured to: 
receive, from the terminal, power saving capability information including at least one of capability information to report the preference information associated with the maximum bandwidth for power saving, capability information to report the preference information associated with the maximum value of the number of layers for power saving, or a power saving capability indicator.

As to claim 24, Wang teaches wherein the at least one processor is further configured to: 
receive, from the terminal, power saving capability information including at least one of capability information to report the preference information associated with the maximum bandwidth for power saving, capability information to report the preference information associated with the maximum value of the number of layers for power saving, or a power saving capability indicator (Wang, Fig. 3, [0030]-[0031], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information and capabilities associated with the reduction of a number of MIMO transmission layers and bandwidth of the UE during its power saving mode. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 25, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 25, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 26, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 26, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 27, wherein the at least one processor is further configured to: 
transmit, to the terminal, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) based on the power saving request message, and 
receive, from the terminal, the PUSCH using equal to or less than the maximum number of layers to be used for PUSCH based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 27, Wang teaches wherein the at least one processor is further configured to: 
transmit, to the terminal, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) based on the power saving request message (Wang, [0030], [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH). Fig. 5, [0041], [0051], the network node provides to the UE information regarding accepting or adding new reduced physical layer procedures, which include parameters that specify the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)), and 
receive, from the terminal, the PUSCH using equal to or less than the maximum number of layers to be used for PUSCH based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter. Fig. 5, [0041], [0051], Wang, Fig. 5, [0041], [0051], the network node provides to the UE information regarding accepting or adding new reduced physical layer procedures, which include parameters that specify the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH). The UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the accept or new reduced physical layer procedure information from the network node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 29, 3GPP Intel teaches a method performed by a terminal capable of power saving in a wireless communication system (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, an optimized power consumption method performed by an UE in a NR and MIMO system), comprising: 
receiving, from the BS, configuration information including a maximum number of layers to be used for Physical Downlink Shared Channel (PDSCH) (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, signaling is transmitted by the gNB to the UE including the maximum number of MIMO layers for PDSCH); and 
receiving, from the BS, the PDSCH using the maximum number of layers to be used for PDSCH or less than the maximum number of layers to be used for PDSCH based on the configuration information including the maximum number of layers to be used for PDSCH (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the UE receives PDSCH from the gNB with no more than the indicated maximum number of MIMO layers for PDSCH).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 29, identifying a triggering event for power saving to report at least one of: 
preference information associated with a maximum bandwidth for power saving, or 
preference information associated with a maximum value of a number of layer for power saving; 
transmitting, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the maximum bandwidth, or the preference information associated with the maximum value of the number of layers.

However, Wang teaches identifying a triggering event for power saving to report at least one of: 
preference information associated with a maximum bandwidth for power saving (Wang, Fig. 3, [0030]-[0031], Fig. 5, [0040]-[0041], when the battery’s charge has dropped to a certain threshold, the UE transmits a message (transaction 1) to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], the reduced physical layer procedure includes information associated with a reduced bandwidth of the UE during its battery saving mode. The UE provides details and information for the reduced PHY procedure and capabilities to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures), or 
preference information associated with a maximum value of a number of layer for power saving (Wang, Fig. 3, [0030]-[0031], Fig. 5, [0040]-[0041], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information associated with a number of MIMO transmission layers. Each antenna transmitting data is a transmission layer. For example, the maximum number of layer is reduced from 8 layer to 1 layer during the UE’s battery saving mode. The UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures); 
transmitting, to a base station (BS) and based on the identified triggering event for power saving, a power saving request message including the at least one of the preference information associated with the maximum bandwidth, or the preference information associated with the maximum value of the number of layers (Wang, Fig. 3, [0030]-[0031], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information and capabilities associated with the reduction of a number of MIMO transmission layers and bandwidth of the UE during its power saving mode. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 30, further comprising: 
transmitting, to the BS, power saving capability information including at least one of capability information to report the preference information associated with the maximum bandwidth for power saving, capability information to report the preference information associated with the maximum value of the number of layers for power saving, or a power saving capability indicator.

As to claim 30, Wang teaches further comprising: 
transmitting, to the BS, power saving capability information including at least one of capability information to report the preference information associated with the maximum bandwidth for power saving, capability information to report the preference information associated with the maximum value of the number of layers for power saving, or a power saving capability indicator (Wang, Fig. 3, [0030]-[0031], when the battery’s charge has dropped to a certain threshold, the UE transmits a message to the network node (base station) to inform that it is entering a power saving mode. The message is used to perform a reduced physical layer procedure. Then, the UE determines and transmits the reduced capabilities to the network node (305, transaction 4). Fig. 6, [0046], [0048], [0051], [0054], the reduced physical layer procedure includes information and capabilities associated with the reduction of a number of MIMO transmission layers and bandwidth of the UE during its power saving mode. Each antenna transmitting data is a transmission layer. Fig. 3, Fig. 5, [0040]-[0041], the UE provides details and information for the reduced PHY procedure to the network node based on the battery change dropping below a threshold and receiving a prompt to provide details about the reduced PHY procedures).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 31, wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates.

As to claim 31, Wang teaches wherein the power saving request message further includes an indication for a maximum number of Physical Downlink Control Channel (PDCCH) candidates (Wang, [0030], [0043]-[0044], the UE indicates a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance, where the reduced physical layer procedures include reduced physical downlink control channel (PDCCH) procedure with a maximum number of PDCCH locations and a maximum number of control channel resource sets).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

As to claim 32, 3GPP Intel teaches wherein the configuration information including the maximum number of layers to be used for PDSCH is transmitted via higher layer signaling (3GPP Intel, pages 1-2, Section 2 Indication of the maximum number of MIMO layers, the signaling assistance on the maximum number of MIMO layer for PDSCH is transmitted via MAC CE signaling).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 32, wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling.

However, Wang teaches wherein the power saving request message is transmitted via Remote Radio Control (RRC) signaling (Wang, [0030], the UE indicates (e.g. using RRC signaling) a power saving mode to the network to request the activation of reduced physical layer procedures with reduced performance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

3GPP Intel teaches the claimed limitations as stated above. 3GPP Intel does not explicitly teach the following features: regarding claim 33, further comprising: 
receiving, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH); and 
transmitting, to the BS, the PUSCH using equal to or less than the maximum number of layers based on the configuration information associated with the maximum number of layers to be used for PUSCH.

As to claim 33, Wang teaches further comprising: 
receiving, from the BS, configuration information associated with the maximum number of layers to be used for Physical Uplink Shared Channel (PUSCH) (Wang, [0035]-[0036], [0051], the network node reconfigures RRC parameters to reduce the physical layer procedures by specifying the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH). Fig. 5, [0041], [0051], the network node provides to the UE information regarding accepting or adding new reduced physical layer procedures, which include parameters that specify the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH)); and 
transmitting, to the BS, the PUSCH using equal to or less than the maximum number of layers to be used for PUSCH based on the configuration information associated with the maximum number of layers to be used for PUSCH (Wang, [0035]-[0036], [0051], the UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the reconfigured RRC parameter. Fig. 5, [0041], [0051], Wang, Fig. 5, [0041], [0051], the network node provides to the UE information regarding accepting or adding new reduced physical layer procedures, which include parameters that specify the MIMO layers that the UE shall use in a physical uplink shared channel (PUSCH). The UE transmits user data to the network node using the amount of MIMO layers in the PUSCH received in the accept or new reduced physical layer procedure information from the network node).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel to have the features, as taught by Wang, in order to reduce physical layer communications procedures when a user equipment enters in a battery power saving mode operation, thereby managing the energy of the UE during the battery power saving mode (Wang, [0017]).

Claims 21, 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corp., “On MIMO layer adaptation”, 3GPP TSG RAN WG1 NR Ad-Hoc meeting, R1-1700340, Spokane, USA, January 16th-20th 2017 (provided in the IDS), hereinafter “3GPP Intel” in view of Wang et al. (US 2019/0182702), hereinafter “Wang”, and further in view of Kim et al. (US 2019/0281545), hereinafter “Kim”.

3GPP Intel and Wang teach the claimed limitations as stated above. 3GPP Intel and Wang do not explicitly teach the following features: regarding claim 21, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.

As to claim 21, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel and Wang to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

3GPP Intel and Wang teach the claimed limitations as stated above. 3GPP Intel and Wang do not explicitly teach the following features: regarding claim 28, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.
As to claim 28, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel and Wang to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

3GPP Intel and Wang teach the claimed limitations as stated above. 3GPP Intel and Wang do not explicitly teach the following features: regarding claim 34, wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part.

As to claim 34, Kim teaches wherein the power saving request message further includes at least one of a minimum value of a PDCCH monitoring periodicity, a maximum number of Demodulation Reference Signal (DMRS) ports, or a maximum bandwidth of a bandwidth part (Kim, Fig. 14, [0117]-[0118], the UE transmits to the base station a propose scheduling profile (scheduling power profile) which includes PDCCH monitoring, search space monitoring periodicity, maximum bandwidth value and constraints in bandwidth parts (BWPs)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of 3GPP Intel and Wang to have the features, as taught by Kim, in order to reduce power consumption during wakeup and shut down associated with periodic monitoring of the PDCCH (Kim, [0111]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473